                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:14-CR-321
                                            :
             v.                             :   (Chief Judge Conner)
                                            :
TERRENCE BYRD (1),                          :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 2nd day of August, 2019, upon consideration of defendant’s

motion (Doc. 119) for reconsideration, and the parties’ respective briefs in support

of and opposition to said motion, and for the reasons set forth in the accompanying

memorandum, it is hereby ORDERED that the motion (Doc. 119) is DENIED except

to the limited extent that the court has modified its analysis of the good faith

exception.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
